IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


LUIS PAGAN,                    :         No. 35 EAP 2014
                               :
               Appellant       :         Appeal from the Order of 06/09/2014
                               :         (entered on 06/10/2014) in the
                               :         Commonwealth Court at No. 10 MD 2014
          v.                   :
                               :
                               :
PENNA. BOARD OF PROBATION AND :
PAROLE, AND HON. KATHLEEN KANE :
ATTORNEY GENERAL               :
COMMONWEALTH OF PENNSYLVANIA, :
                               :
               Appellees       :


                                    ORDER

PER CURIAM

     AND NOW, this 27th day of April, 2015, the Order of the Commonwealth Court is

AFFIRMED.